Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 10 and 19 are objected to because of the following informalities: “discreet” (in both claims) should read “discrete” as it is understood that the term “discrete” is meant to reflect that the straight sections are separate and distinct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 includes “the curved arms” in line 7 (“…all of the curved arms”). It is unclear which previously presented curved arms (i.e., first curved arms, second curved arms, or first and second curved arms) are being referenced by “the curved arms” (i.e., all of the first curved arms, all of the second curved arms, or all of the first and second curved arms). As best understood in view of the phrase “all of”, the claim is being treated as though line 7 reads “…all of the first and second curved arms” for the purposes of claim interpretation.
Claims 2 and 3 each include “the curved arms” which lacks clear antecedent basis. Claim 1 includes that each capture member (of a plurality of capture members) are defined by first and second curved arms. It is unclear what previous “curved arms” are being recited in claims 2 and 3: the first curved arms, the second curved arms, or the first and second curved arms (noting that there is a plurality of first arms and a plurality of second arms due to the plurality of capture arms). For the purposes of claim interpretation, “the curved arms” in claims 2 and 3 are being treated as though it reads “the first and second curved arms”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 12 and 17-20 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Beyer et al. (US 2003/0208253). Beyer discloses a vascular filter comprising an expandable circumferential support element (positioning struts 14) defining a lumen having a longitudinal axis extending therethrough, the circumferential support element configured to move between a radially compressed configuration and a radially expanded configuration (all struts 14 and 16 are made of resilient nitinol as understood in view of par. 26, 27, and 29; therefore the support element is capable of moving between compressed and expanded configurations), and a plurality of capture members (16) coupled to the circumferential support element, each capture member having first and second ends coupled to the circumferential support element (noting that the entirety of each capture member is considered coupled to the circumferential support element) and a loop portion (24, and portion of 16 shown in fig. 3A) with an apex (highest point of loop 24) configured to extend radially inward toward the longitudinal axis wherein a closed configuration the apexes of all of the loop portions are connected by a holding element (18; fig. 1) to form a capture zone to capture thrombi passing through the lumen.
Regarding claim 17, the capture members are formed integrally with the circumferential support element (par. 27).
Regarding claim 18, the circumferential support element is biased in the radially expanded configuration (configuration shown in fig. 1, which is the position the filter holds itself in; if radially compressed from this configuration, the support element returns back to expanded configuration since it is made of resilient nitinol).
Regarding claims 19 and 20, the loop portion of at least some of the capture members includes two or more discrete straight sections and a smooth curve.  See the examiner-annotated reproduction of fig. 3A below.

    PNG
    media_image1.png
    323
    401
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 and 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beyer et al. (US 2003/0208253) in view of O’Connell (US 6,267,776). Beyer discloses a vascular filter comprising an expandable circumferential support element (defined by struts 14) defining a lumen having a longitudinal axis extending therethrough and a plurality of capture members (16) coupled to the circumferential support element, each capture member defined by first and second curved arms (16; figs. 1, 2) extending from the circumferential support element radially inward (fig. 1, 2) toward the longitudinal axis, wherein in at least a first configuration (fig. 1) all of the first and second curved arms (see 35 USC 112b rejection above) are joined by a holding element (18) thereby defining a thrombus capture zone. Beyer does not expressly disclose that the holding element is a biodegradable and/or bioabsorbable holding element and instead discloses actively disengaging the holding element by cutting it (see abstract).
O’Connell discloses another filter having a plurality of capture members (e.g., 102; fig. 12) coupled to a support element (e.g., 110), wherein the capture members extending radially inward toward the longitudinal axis, wherein in a first configuration, the capture members are joined by a biodegradable and/or bioabsorbable holding element (106) thereby defining a thrombus capture zone (fig. 12). O’Connell discloses the biodegradable and/or bioabsorbable holding element (106) as an alternative to a holding element that must be actively disengaged (i.e., retrieved/removed by a snare or catheter, etc.; col. 4, ll. 36-43). It would have been obvious to one of ordinary skill in the art to have modified the prior art filter of Beyer to construct the holding element such that it is biodegradable and/or bioabsorbable as taught by O’Connell in order to allow the filter device to passively convert from the filter configuration to the stent-like configuration without subsequent invasive surgical procedure (col. 9, ll. 17-26 of O’Connell). 
Regarding claim 2, in a second configuration (fig. 4 of Beyer) the first and second curved arms of the plurality of capture members are positioned adjacent the circumferential support element to facilitate unrestricted blood flow through the lumen.
Regarding claim 3, the first and second curved arms of the plurality of capture members are biased in the second configuration such that upon degradation and/or absorption of the holding element, the curved arms return to the second configuration ([0029] of Beyer).
Regarding claim 4, the first and second curved arms of the plurality of capture members extend into a central region of the lumen within the circumferential support element (see fig. 1).
Regarding claim 5, in the first configuration the first and second curved arms are joined in the central region of the lumen (fig. 1 of Beyer).
Regarding claim 6, the capture members are formed integrally with the circumferential support element (see fig. 3 and par. 27 of Beyer).
Regarding claim 7, the circumferential support element is configured to move between a radially compressed configuration (where filter has been compressed from configuration shown in figs. 1 or 4) and a radially expanded configuration (fig. 1 or 4) by virtue of its material, which is described as resilient nitinol (see par. 26, 27, and 29 of Beyer; See also col. 9, ll. 45-56 of O’Connell).
Regarding claim 8, the circumferential support element (made of nitinol) is biased in the radially expanded configuration (fig. 1 of Beyer), noting that the support element remains in this position without any user applied radially outward force, and is capable of being radially compressed from this configuration due to its construction from resilient nitinol. See also col. 9, ll. 45-56 of O’Connell.
Regarding claim 9, each capture member comprises a conically shaped capture region defined by the first and second curved arms, noting that the “conically shaped capture region” in the instant application describes a shape similar to the one shown below (see fig. 6, reference number “8” in instant application). 

    PNG
    media_image2.png
    353
    525
    media_image2.png
    Greyscale

Regarding claims 10 and 11, at least some of the first and second curved arms include two or more discrete straight sections and a smooth curve (see annotated figure above with respect to claims 19 and 20 in the 35 USC 102 Rejections section). 
Regarding claim 13, Beyer discloses the invention of claim 12 as discussed in the 35 USC 102b rejection above. Beyer does not expressly disclose that the holding element is biodegradable and/or bioabsorbable. O’Connell discloses another filter having a plurality of capture members (e.g., 102; fig. 12) coupled to a support element (e.g., 110), wherein the capture members extending radially inward toward the longitudinal axis, wherein in a first configuration, the capture members are joined by a biodegradable and/or bioabsorbable holding element (106) thereby defining a thrombus capture zone (fig. 12). O’Connell discloses the biodegradable and/or bioabsorbable holding element as an alternative to a holding element that must be actively disengaged (i.e., retrieved/removed by a snare or catheter, etc.; col. 4, ll. 36-43). It would have been obvious to one of ordinary skill in the art to have modified the prior art filter of Beyer to construct the holding element such that it is biodegradable and/or bioabsorbable as taught by O’Connell in order to allow the filter device to passively convert from the filter configuration to the stent-like configuration without subsequent invasive surgical procedure (col. 9, ll. 17-26 of O’Connell). 
Regarding claim 14, in an open configuration (fig. 4 of Beyer) the capture members are positioned adjacent the circumferential support element to facilitate unrestricted blood flow through the lumen.
Regarding claim 15, the capture members are biased in the open configuration such that upon degradation and/or bioabsorption of the holding element as taught by O’Connell, the capture members return to the open configuration ([0029] of Beyer and col. 9, ll. 35-58 of O’Connell).
Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beyer in view of Thistle et al. (US 6,214,025). Beyer discloses the invention substantially as stated above including that the loop portions (24) of the capture members are joined in a closed configuration in a central region of the filter. However, the loop portions of Beyer extend past the downstream end of the support element (see fig. 1) and thus Beyer does not disclose that the loop portions are joined in a central region of the lumen within the circumferential support element. 
Thistle discloses another filtering device (figs. 12A,B) comprising a circumferential support element (612) defining a lumen and a plurality of capture members (forming 614) coupled to the support element and extending inwardly such that the ends of the capture members are joined in a central region of the lumen (at 626) within the circumferential support element (figs. 12A,B). The support element of Thistle provides the same function of properly centering the filtering portion (614) of the filter within the blood vessel lumen (col. 15, ll. 56-col. 16, ll. 7 of Thistle; par. 34 of Beyer). 
It would have been obvious to one of ordinary skill in the art to have modified the prior art of Beyer to size the support element to extend beyond (i.e., downstream of) the looped ends (24) of the capture members as taught by Thistle since such a modification can be considered a simple substitution of one known circumferential support element length for another (i.e., a circumferential support element shorter than its filtering portion vs. a circumferential support element longer than its filtering portion) wherein the results are predictable (i.e., providing an alternative support element that centers the filtering portion of the filter within the lumen) and there is a reasonable expectation of success (noting both configurations are used to center a filtering portion within a blood vessel). With such a modification, the loop portions of the capture members of Beyer as modified by Thistle are joined in a central region of the lumen within the circumferential support element (as understood in view of figs. 12A,B of Thistle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 12/14/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771